NAPTON, J.
The collision which occasioned this suit took place in a portion of the Mississippi river forming the boundary between this State and Illinois, and the question of fact submitted to the jury was whether it occurred upon the east or west side of the line which constitutes the middle of the main channel of that river, the court declaring the law to be against any jurisdiction over the case, if it happened on the east of said channel. The Constitution of this State has fixed the middle of the main channel of the Mississippi river as our eastern boundary; but the 10th article declares “this State shall have concurrent jurisdiction on the river Mississippi, and on every other river bordering on the said State, so far as the said river shall form a common boundary to the said State, and any other State or States now or hereafter to be formed and bounded by the same.” This provision is also found in the act .of Congress of March 6,1820, authorizing a Convention for a State Constitution.
*372The question to be decided is not one of conflicting jurisdiction with a sister State. It concerns only the proper construction of an act of this State, which is restricted to vessels “used in navigating the waters of this State.” The question js whether a boat navigating the waters of the Mississippi where that river runs between us and Illinois, is navigating the waters of this State, within the meaning of this act.
"We have heretofore said, that the act had no extra-territorial operation, but even independent of the constitutional provision above referred to, we should not incline to follow the shifting channel of the Mississippi for ' the purpose of conforming to the exact line of territorial dominion. The Legislature might have embraced the whole State of Illinois within the operation of the act, or the whole world and the rights or territorial jurisdiction of no one would have been affected.
The construction given by the Circuit Court would produce great and unnecessary inconveniences, and if adopted in Illinois as well as here, would have the effect of establishing on our border a sort of neutral territory where contracts could not be enforced, and wrongs must go unredressed. Judgment reversed and cause remanded.